DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 17, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Rooney (US Pub. No. 2005/0103416).
Regarding claim 1, Rooney teaches a pneumatic tire comprising a tread portion 108 extending in a tire circumferential direction and having an annular shape, a pair of sidewall portions 48 disposed on both sides of the tread portion, and a pair of bead portions 102 disposed on an inner side of the sidewall portions in a tire radial direction (paragraphs [0035] and [0040]; figure 2), wherein a plurality of shoulder blocks are provided in shoulder regions in the tread portion, the plurality of shoulder blocks comprise inner blocks 28 and outer blocks 26 that have outer edges at different positions in a tire lateral direction on a tread contact surface, the inner blocks and the outer blocks are disposed alternately in the tire circumferential direction (paragraphs [0038]-[0042]; figure 1), groove bottom protrusions 52 are disposed in shoulder grooves disposed between the inner blocks and the outer blocks adjacent to each other in the tire circumferential direction, the groove bottom protrusions project from groove bottom of the shoulder grooves and extend from a laterally inner side to a laterally outer side in the tire lateral direction along the shoulder grooves over the positions of the outer edges of the inner blocks (paragraphs [0044]-[0048]; figure 1), the groove bottom protrusions comprise narrow width portions having a relatively narrow protrusion width and broad width portions having a relatively broad protrusion width, and the broad width portions are present on the laterally outer side in the tire lateral direction with respect to the outer edges of the inner blocks (paragraph [0052]; figures 6D-6F).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rooney (US Pub. No. 2005/0103416).
Regarding claim 3, Rooney teaches that the outer blocks 26 have a greater lateral width than the inner blocks 28, and that these blocks extend inward toward the central tread zone A (paragraph [0038]; figure 1), as well as teaching that the central tread zone A preferably has a width greater than the shoulder zones B, C (paragraph [0026]; figure 1). Thus Rooney teaches W1/W2 < 100%, which overlaps the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use W1/W2 < 100%, including values from 88%-96%, as being disclosed by Rooney (see paragraph [0038] and figure 1). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 4, Rooney does not specifically limit the ratio between the broad width portion and the narrow width portion, and teaches specific embodiments which appear to be below the claimed range (figures 6B and 6F), above the claimed range (figure 6D), and within the claimed range (figure 6E), thus rendering the claim obvious both because there is a specific embodiment within the claimed range, and the prior art range overlaps the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use a broad to narrow protrusion width ratio of from 1.5 to 3.0 because Rooney teaches a specific embodiment within the claimed range and/or because Rooney teaches embodiments overlapping the claimed range (see figures 6B and 6D-6F). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (see MPEP at 2125). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  

	Regarding claim 6, Rooney teaches a maximum radial height of the protrusion of 30% of the tread depth D (paragraph [0046]; figure 4A), which for conventional tread depths results in an overlapping range of protrusion height. Accordingly, it would have been obvious to one of ordinary skill in the art to use a radial height of protrusion of up to 30% of the tread depth, including values of from 1.0 to 3.0 mm, as being disclosed by Rooney (see paragraph [0046] and figure 4A).
Claims 2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rooney as applied to claim 1 above, and further in view of Ono (JP11-291718; machine translation attached and relied upon).
Regarding claim 2, Rooney does not specifically disclose on outer side surfaces of the inner and outer blocks shallow grooves being bent and extending along the lateral direction. Ono teaches providing bent shallow grooves 13 along the outer side surfaces of shoulder blocks (machine translation at page 3; figure 2). It would have been obvious to one of ordinary skill in the art to use bent shallow grooves on the outer side surfaces as taught by Ono on the inner and outer blocks of Rooney in order to shear mud and generate more traction in order to further improve mud performance (see Ono machine translation at page 3).
Regarding claim 7, Rooney teaches that the outer blocks 26 have a greater lateral width than the inner blocks 28, and that these blocks extend inward toward the central tread zone A (paragraph [0038]; figure 1), as well as teaching that the central tread zone A preferably has a width greater than the shoulder zones B, C (paragraph [0026]; figure 1). Thus Rooney teaches W1/W2 < 100%, which overlaps the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use 
Regarding claim 8, Rooney does not specifically limit the ratio between the broad width portion and the narrow width portion, and teaches specific embodiments which appear to be below the claimed range (figures 6B and 6F), above the claimed range (figure 6D), and within the claimed range (figure 6E), thus rendering the claim obvious both because there is a specific embodiment within the claimed range, and the prior art range overlaps the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use a broad to narrow protrusion width ratio of from 1.5 to 3.0 because Rooney teaches a specific embodiment within the claimed range and/or because Rooney teaches embodiments overlapping the claimed range (see figures 6B and 6D-6F). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (see MPEP at 2125). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  
	Regarding claim 9, Rooney teaches that the length Lb is substantially greater than 50% and is closer to 100% of the claimed distance D (figure 5). Accordingly, it would have been obvious to one of ordinary skill in the art to use a ratio of Lb/D of greater than 50% as being taught by Rooney (see figure 5).
Regarding claim 10, Rooney teaches a maximum radial height of the protrusion of 30% of the tread depth D (paragraph [0046]; figure 4A), which for conventional tread depths results in an overlapping range of protrusion height. Accordingly, it would have been obvious to one of ordinary skill 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	January 13, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
January 13, 2022